           Case 1:20-cv-02812-RA Document 17 Filed 04/15/20 Page 1 of 2
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4/15/2020


ALEXANDER CLIFFORD, individually and
on behalf of all others similarly situated,

                             Plaintiff,
                                                                  No. 20-CV-2812 (RA)
                        v.
                                                                          ORDER
KAYDEX PTE. LTD.; LOI LUU, VICTOR
TRAN; YARON VELNER
                      Defendants.


RONNIE ABRAMS, United States District Judge:

        On April 3, 2020, Plaintiff Alexander Clifford filed a class action lawsuit on behalf of a class

of investors. He alleges that Kyber Network and individual Defendants promoted, offered, and sold

Kyber Network’s securities, called Kyber Network Crystal (KNC) tokens, throughout the United

States, in violation of federal and state securities laws. Plaintiff brings this claim on behalf of

himself and a class of investors who purchased KNC Tokens between September 15, 2017 and the

present. The complaint alleges violations of Sections 5 and 12(a) of the Securities Exchange Act.

        Section 78u-4(a)(3)(A) of the Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u-4(a)(3)(A), requires that:

        Not later than 20 days after the date on which the complaint is filed, the plaintiff or plaintiffs
        shall cause to be published, in a widely circulated national business-oriented publication or
        wire service, a notice advising members of the purported plaintiff class --

                (I) of the pendency of the action, the claims asserted therein, and the purported class
                period; and

                (II) that, not later than 60 days after the date on which the notice is published, any
                member of the purported class may move the court to serve as lead plaintiff of the
                purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also requires that not later than 90 days after the date on

which notice is published, the Court shall consider any motion made by a purported class member in
            Case 1:20-cv-02812-RA Document 17 Filed 04/15/20 Page 2 of 2



response to the notice, and shall appoint as lead plaintiff the member or members of the purported

plaintiff class that the Court determines to be most capable of adequately representing the interests of

the class members. See id. § 78u-4(a)(3)(B)(i). In the event that more than one action on behalf of a

class asserting substantially the same claim or claims has been filed, and any party has sought to

consolidate those actions for pretrial purposes or for trial, the Court shall not appoint a lead plaintiff

until after a decision on the motion to consolidate is rendered. See id. § 78u-4(a)(3)(B)(ii).

         Members of the purported class therefore have until 60 days from Plaintiff’s filing of the

required notice to move the Court to serve as lead plaintiffs. Opposition to any motion for

appointment of lead plaintiff shall be served and filed by July 17, 2020. Accordingly it is hereby:

         ORDERED that a conference shall be held on August 7, 2020 at 11:30 a.m. in Courtroom

1506 of the United States Courthouse, 40 Foley Square, New York, New York 10007 to consider any

motions for appointment of lead plaintiff and lead counsel and for consolidation.

         If any of these dates is untenable in light of the COVID-19, the parties shall jointly seek an

adjournment.

         IT IS FURTHER ORDERED that the named plaintiff shall promptly serve a copy of this

Order on each of the Defendants.


SO ORDERED.

Dated:           April 15, 2020
                 New York, New York

                                                          ________________________________
                                                          Ronnie Abrams
                                                          United States District Judge
